Citation Nr: 1024408	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) as a 
member of the Army National Guard of Illinois from June to 
December 1963, and served on active duty in the Army from May 
1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his wife appeared at a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2010.  A transcript is of record.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with a disorder, type II 
diabetes mellitus, which is among those conditions 
presumptively related to exposure to Agent Orange or other 
herbicide agents in service. 

2.  The Veteran did not serve in the Republic of Vietnam, nor 
do his service records show service in any of the Army units 
shown to have been exposed to herbicide agents while serving 
in or near the Korean Demilitarized Zone (DMZ).  

3.  Based upon Army personnel records and the testimony and 
evidence presented at his personal hearings, the record is in 
relative equipoise as to whether the Veteran traveled to the 
vicinity of the Korean DMZ during the period when Agent 
Orange or other herbicide agents were utilized there to 
suppress vegetation. 



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his type II 
diabetes mellitus is presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, additional discussion of those procedures is 
unnecessary, as any defect in the notice or assistance 
provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law also provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

As to veterans who did not serve in Vietnam, but served in 
Korea, VA has been advised by the Department of Defense that 
Agent Orange was used along the Demilitarized Zone in Korea 
from April 1968 to June 1969.  Fields of fire between the 
front line defensive positions and the south barrier fence 
were defoliated using the herbicide.  The size of the treated 
area was a strip of land 151 miles long and up to 350 yards 
wide from the fence north of the "civilian control line." 

There is no indication that herbicides were sprayed in the 
DMZ itself.  Herbicides were applied through hand spraying 
and by hand distribution of pelletized herbicides.  Although 
restrictions were put in place to limit potential for spray 
drift, run-off, and damage to food crops, records indicate 
that the effects of spraying were sometimes observed as far 
as 200 meters downwind.  See VA Adjudication Procedure Manual 
M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10, Subparagraph o; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

The estimated number of exposed personnel is 12,056.  If a 
Veteran served in Korea with one of the listed units between 
April 1968 and July 1969, exposure must be verified by the 
service department.  Id.  Once exposure has been established 
by the evidence, the presumptions found at 38 C.F.R. § 
3.309(e) are applicable.

In addition, the Secretary of Veterans Affairs has issued a 
proposed amendment to the adjudication regulations regarding 
this type of case.  See Proposed Rule:  Presumptive Herbicide 
Exposure for Certain Veterans Who Served in Korea, 74 Fed. 
Reg. 36,640-48 (July 24, 2009).  The proposed regulation 
would provide a presumption of exposure to Agent Orange to 
veterans who served in or near the Korean DMZ between April 
1, 1968, and July 31, 1969.  The period afforded for public 
comment has run, but the proposal has not been issued in 
final form.

When a disease is first diagnosed after service and not 
within an applicable presumption period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to a herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee, at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that he has type II 
diabetes mellitus due to exposure to Agent Orange while in 
active service.  Specifically, in a September 2007 letter, he 
asserted that he was assigned to the 7th Infantry Division, 
which was stationed at Camp Casey in Korea.  He contends that 
herbicides were used at Camp Casey as well as a number of 
places he was assigned to go to in the course of his duties.  
He was stationed in Korea from January 1969 to August 1969, 
where he was a part of the Command Maintenance Management 
Inspection (CMMI) team. 

At his March 2010 Board hearing, the Veteran explained that 
the CMMI team travelled to various units of the 7th Infantry 
to conduct inspections to ensure readiness of the units.  The 
Veteran primarily served as the inspector of the prescribed 
load list on the team, and his job was to ensure that the 
records and maintenance parts in each company were accurate 
and that each company had the correct number of parts they 
needed to function properly.  The Veteran stated that he and 
his team conducted inspections at places such as Camps Hovey, 
Beaver, and Kaiser.  They also went to Sea Range, which the 
Veteran believed to be near Kunsan, and they stayed overnight 
with the 3rd Brigade in the DMZ.  The Veteran testified at 
the March 2010 hearing that the team would often stay 
overnight at the locations they were inspecting, including 
the locations in the DMZ.  He was away from Camp Casey almost 
every day, although they also conducted inspections at Camp 
Casey itself as well. 

There is no evidence, and no contention, that the Veteran 
manifested diabetes mellitus in service or for many years 
after his final separation.  The Board must therefore 
consider whether service connection can be granted 
presumptively based on herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6).  We note that type II diabetes mellitus is one 
of the disorders specifically found by the Secretary to be 
related to Agent Orange exposure under 38 C.F.R. § 3.309(a). 

The critical question is therefore whether the Veteran either 
served in Vietnam or was otherwise exposed to herbicides in 
the course of his active duty in the U.S. Army.  

The Veteran acknowledges that he was never in Vietnam.  The 
records of his National Guard ACDUTRA in 1963 show that he 
had no foreign service.  The DD Form 214 from his Army active 
duty confirms that the Veteran was assigned to the 
Headquarters and Headquarters Company (HHC) of the 7th 
Infantry Division (which was based in Korea, not Vietnam), 
and lists his Military Occupational Specialty (MOS) as light 
weapons infantryman.  The National Personnel Records Center 
(NPRC) conducted a search of the Veteran's personnel records 
and found no record of exposure to herbicides.   

The Board next observes that the claims file includes several 
printouts of excerpts from VA's revised Adjudication 
Procedures Manual (Manual), M21-1MR, including Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 10(o), entitled "Agent 
Orange in Korea."  Specifically, it states that exposure to 
herbicides should be conceded on a factual basis if a veteran 
alleges service along the DMZ in Korea and was assigned to 
one of the specified units listed in an inserted table 
between April 1968 and July 1969.  It clarifies that 
pertinent service records may show assignment to either the 
2nd or 7th Infantry Division.  The Manual further states 
that, if the veteran was not assigned to one of the specified 
units, the RO should submit a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the locations of the veteran's unit.

In his September 2007 Notice of Disagreement, the Veteran 
contended that he was assigned to the 1-17th Infantry of the 
3rd Brigade of the 7th Infantry Division, one of the units 
specified in the Manual provision discussed above.  However, 
the Veteran's personnel records do not show that he was 
assigned to any of the units specified in the Manual.  As 
outlined in a February 2010 letter, the Veteran contacted the 
JSRRC on his own to obtain information on his assignments, 
but received a negative response.  Thus, the Veteran was 
unable to verify exposure to herbicides via JSRRC records.  
Additionally, the Veteran contacted the Asian Division of the 
Library of Congress, the National Archives and Records 
Administration, the Records Management and Declassification 
Agency, the U.S. Army Heritage and Education Center, and the 
Center for Military History, but received negative responses 
from all of these agencies.  A January 2010 letter from the 
National Personnel Records Center (NPRC) is contained in the 
claims file.  It states that a search of morning reports was 
conducted for the HHC of the 7th Infantry Division from April 
1, 1969, to June 30, 1969, but no entries relating to the 
Veteran were found.  

Finally, the claims file contains a December 2008 e-mail from 
a Compensation & Pension Policy Staff member, stating that he 
had reviewed a list of herbicide use and test sites outside 
Vietnam provided to his office by the Department of Defense 
(DoD), which contained 71 sites within the U.S. and in 
foreign countries where herbicide use or testing is 
acknowledged.  The list did not contain any references to 
routine base maintenance activities such as range management, 
brush clearing, weed killing, etc.  DoD stated that such 
small scale non-tactical herbicide applications have not been 
compiled into a list, and records of such activities have not 
been kept.  The writer mentioned the Manual provisions 
described above, regarding Agent Orange use in the DMZ.  
Regarding the Veteran's claim, the writer stated that the 7th 
Infantry Division HHC CMMI Team was not one of the infantry 
or artillery units listed in the Manual as operating near the 
Korean DMZ.  In addition, Camps Casey, Hovey, Kaiser, etc., 
were all 10 or more miles south of the DMZ.  For this reason, 
the Veteran would need to provide some factual evidence for 
his duties at or near the DMZ.  The writer referred the 
Veteran to the JSRRC, which, as mentioned above, was unable 
to provide any information regarding the Veteran.

The Veteran submitted a number of documents and buddy 
statements in support of his contention that he was exposed 
to Agent Orange.  An undated letter from T.E.M. states that 
the author was stationed at Camp Casey in 1965 to 1966, and 
that he observed the spraying of chemicals around the fence 
line, guard towers, and observation posts of the company 
area, and that the application of chemicals was performed 
several times during his tour in Korea.  The Board notes that 
the events described in the letter occurred several years 
before the Veteran was stationed at Camp Casey.  

Next, a June 2004 letter from S.W. states that he was 
assigned to the Chemical Company of the 2nd Infantry Division 
and was based out of Camp Howze in Korea from 1968 to 1969.  
His company was responsible for the application of herbicides 
in Korea.  S.W. said the perimeter and mess hall of Camp 
Casey were treated with herbicide agents.  

The claims file also contains a March 2010 letter from 
T.F.C., who was also assigned to the 7th Infantry Division 
and was stationed at Camp Casey from June 1968 to August 
1969.  It is noted that T.F.C. was a personnel specialist in 
the records unit.  In his letter, T.F.C. states that he 
reviewed the Veteran's service records, and noted that Camp 
Casey was determined to be in the area of the DMZ per a 
letter from the Department of the Army to Senator John Glenn 
in May 1996, and by the Board in another veteran's claim for 
disability benefits.  Excerpts from the Board's decision, 
dated in March 1999, cite to the letter from the Department 
of the Army referred to by T.F.C., and indicate the claim was 
granted even though the veteran in that case was not in one 
of the units listed in the Manual as having been exposed to 
herbicides.  T.F.C. attached a copy of another Board decision 
dated in August 2007 that granted service connection for 
diabetes on a presumptive basis to a veteran whose service 
records showed that he was assigned to the 1st Battalion, 
31st Artillery, of the 7th Infantry Division, one of the 
units listed in the Manual as having been exposed to 
herbicides.  

It must be noted that each decision of the Board stands on 
its own based upon the evidence of record and the applicable 
law and regulations, and decisions of the Board are 
considered nonprecedential in nature.  38 C.F.R. § 20.1303. 

The Veteran also submitted a Board decision dated in July 
2005 wherein service connection for diabetes was granted on a 
presumptive basis to a veteran whose service records showed 
that he was assigned to the 1st Battalion Field Artillery 
8-inch Self Propelled (1/17 FA), which was part of I Corps 
Artillery, artillery battalions which performed a support 
role allowing the Corps commander the flexibility to assign 
artillery support to the divisions within the Corps which 
require it the most.  The Board noted that the list of units 
exposed to herbicides provided in the Manual listed only 
combat maneuver units, armor, infantry, and cavalry, and did 
not include other combat units, such as artillery, aviation, 
combat support, or combat service support units which would 
normally be located adjacent to or within close proximity to 
the combat maneuver elements.  The Board conducted a map 
study and found that that veteran's unit had been located 
1.9 miles from 1/23 IN and 2.9 miles from 1/38 IN, both units 
listed in the Manual, during the time period of that 
veteran's tour in Korea.  Thus, in light of that veteran's 
close proximity to units acknowledged by VA to have been 
exposed to Agent Orange, the Board granted service connection 
in that case.  

In addition, the Veteran submitted pictures of a truck that 
he and his team used.  The truck belonged to the 10th Calvary 
Division, which is on the list of units acknowledged to have 
been exposed to herbicides.  Finally, he submitted two 
articles discussing which additional military units should be 
listed in the Manual as having been exposed to herbicides.  

The Veteran's service treatment records (STRs) are negative 
for any manifestation of diabetes.  Indeed, the August 1969 
separation examination was normal, with the exception of 
vision problems.  The first diagnosis of diabetes was made in 
October 2004 at Pocatello Family Medicine, 35 years after his 
separation from active service.  

There are no opinions in the evidence of record regarding a 
relationship between the Veteran's diabetes and either 
exposure to herbicides or active service.  However, the Board 
finds his statements and testimony to be credible.  Although 
his service personnel records do not confirm that he went 
into the DMZ or that he was assigned to one of the units 
acknowledged to be exposed to herbicides, the Veteran's sworn 
testimony and buddy statements regarding herbicide use at 
Camp Casey can reasonably support an inference that the 
Veteran was assigned to visit areas in the DMZ and was at 
Camp Casey when herbicides were in use. 

Accordingly, having weighed the evidence both in support and 
against the claim, the Board concludes that the preponderance 
of evidence is not against finding in favor of the Veteran.  
We find that there is reasonable doubt presented in this 
case, and will resolve such doubt in the Veteran's favor.  
Accordingly, service connection for diabetes, as 
presumptively due to herbicide exposure in Korea, is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

Service connection for Type II diabetes mellitus, as due to 
herbicide exposure in service, is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


